Title: Samuel H. Smith to Thomas Jefferson, 15 August 1809
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Sir  Washington, Aug. 15. 1809
           I have the satisfaction of advising you of our having reached home in perfect health and safety after one of the most charming excursions we have ever taken.  To crown the whole with pleasure we found our little girls as hearty and happy as when we left them, and can, therefore, with full fellow feeling congratulate you and your family on the complete disappearance of indisposition of which Mr Cutts has informed us. I shall not attempt to describe the gratification we experienced at Montecello, which more than equalled our expectations. We shall ever retain a lively remembrance of the affectionate welcome and kind attentions we received, mingled with a thousand associations calculated to excite the highest interest, and the precious assurance that your heart has at length found an asylum in which it may securely indulge its feelings. I have never beheld a more lovely flock of children better educated. May their felicity be equal to your wishes and their deserts! We thank you for your kind invitation to revisit you at a future period, when your improvements shall be more extended. We shall certainly cherish the hope of again seeing Montecello, tho’ such are generally the obstacles to the gratification of our wishes, that we must not too confidently entertain what may end only in disappointment
          In the mean time Mrs Smith unites with me in the most affectionate remembrance to yourself and your amiable family, with an ardent desire that you may long continue to enjoy every earthly blessing.
          I am with high and sincere respect Sa. H. Smith
        